FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         June 18, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
HERBERT BUCKLAND;
JANE BUCKLAND,

             Plaintiffs-Appellants,

v.                                                        No. 11-7074
                                                 (D.C. No. 6:11-CV-00285-FHS)
DOUGLAS BUCKLAND; DEPUTY                                  (E.D. Okla.)
MONICA SMITH; DETECTIVE
DEWAYNE HALL; DETECTIVE
JASON JACKSON,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before TYMKOVICH, BALDOCK, and GORSUCH, Circuit Judges.


      That 1956 Mercury coupe must be quite a car. Back in 1996, Herbert

Buckland made a gift of it to his son, Douglas. No doubt the son was thrilled. But

the car, its sharp chrome grille and hot red paint job, continued to weigh on the



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
father’s mind and a decade later he decided he wanted it back. Knowing his son

wouldn’t part with the car, Herbert stole it.

      The son didn’t go quietly. Wanting the car no less than his father, Douglas

decided to sue. After much wrangling in state court, the son won a judgment against

his father and, with the help of law enforcement officers, he recouped the coupe in

April 2008. See Buckland v. Buckland, No. 57C01-0801-PL-001 (Noble County,

Indiana Circuit Court, Jul. 22, 2009); ROA at 13-17.

      But that car’s hold on Herbert was powerful. For more than three years he

stewed over its loss. Eventually, in August 2011, he filed a lawsuit of his own, this

time a civil rights lawsuit in federal court. Herbert and his new wife Jane claimed

that Douglas and various law enforcement officers who may (or may not) have

helped with the repossession back in April 2008 violated state law and the United

States Constitution, too.

      When the district court dismissed their suit at the pleadings stage, Herbert and

Jane appealed. But as the district court explained and we agree, most of their claims

are untimely. In federal civil rights actions we borrow limitations periods from the

forum state (here, Oklahoma). See McCarty v. Gilchrist, 646 F.3d 1281, 1289

(10th Cir. 2011). And in this case that means Herbert and Jane had two years to file

any claims arising from the April 2008 repossession. Id. Their lawsuit, filed in

August 2011, came too late. On Herbert and Jane’s one remaining and possibly

timely claim — a claim arising not from the 2008 repossession but from complaints


                                          -2-
the couple filed with authorities in 2009 (the so-called “failure to investigate” claim)

— the Bucklands’ opening appellate brief fails to challenge the district court’s order

dismissing it on the merits as a matter of law. And the failure to do so means we are

left without any reason to reverse. See, e.g., LifeWise Master Funding v. Telebank,

374 F.3d 917, 927 n.10 (10th Cir. 2004) (issue not presented in opening brief is

waived). With that, one might hope this unfortunate family dispute and its long

running connection to the courts will finally come to rest.

      Affirmed. The “Motion for Prejudgment Possession” is denied.

                                                Entered for the Court


                                                Neil M. Gorsuch
                                                Circuit Judge




                                          -3-